Case: 2:17-cv-00998-EAS-EPD Doc #: 262 Filed: 04/27/21 Page: 1 of 4 PAGEID #: 20142




                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 IN RE: E. I. DU PONT DE                               CASE NO. 2:13-md-2433
 NEMOURS AND COMPANY C-8
 PERSONAL INJURY LITIGATION
                                                       JUDGE EDMUND A. SARGUS, JR.

                                                       MAGISTRATE JUDGE ELIZABETH P.
                                                       DEAVERS

 This document relates to:             Travis and Julie Abbott v. E. I. du Pont de Nemours and
                                       Company, et al., Case No. 2:17-cv-00998


                                       NOTICE OF APPEAL


        Pursuant to Fed. R. App. P. 3, Fed. R. App. P. 4, 28 U.S.C. § 1291, and other applicable

 law, Defendant E. I. du Pont de Nemours and Company (“DuPont”) hereby gives notice of its

 appeal to the United States Court of Appeals for the Sixth Circuit from:

         (1) the Amended Judgment entered by the United States District Court for the Southern

 District of Ohio on April 26, 2021;

        (2) any and all prior judgments in this case, including the Judgment entered by the United

 States District Court for the Southern District of Ohio on April 22, 2021 (Doc. 246) and the clerk’s

 Judgment based on the jury’s verdict entered on April 7, 2020 (Doc. 230);

        (3) the post-trial orders entered by the United States District Court for the Southern District

 of Ohio, including Dispositive Motions Order No. 43 entered on March 29, 2021 (Doc. 245);

 Dispositive Motions Order No. 42 entered on December 31, 2020 (Doc. 243); and Dispositive

 Motions Order No. 39 entered on September 8, 2020 (Doc. 241); and
Case: 2:17-cv-00998-EAS-EPD Doc #: 262 Filed: 04/27/21 Page: 2 of 4 PAGEID #: 20143




         (4) all other orders (whether issued pre-trial, during trial, or after trial) which are now final

 and appealable, including specifically the district court’s order on collateral estoppel, Doc. 5285

 on the main MDL docket (No. 2:13-md-2433).

         This notice specifically incorporates all rulings made on the main MDL docket (No. 2:13-

 md-2433) and in other individual MDL cases that were applied in this individual case and have

 now been rendered final as to this case by virtue of the judgment. See Doc. 240 (granting DuPont’s

 motion to clarify the record, and holding that all relevant orders entered in the MDL, and in its

 constituent cases, constitute part of the record in this case).

         DuPont previously sought a writ of mandamus based on the district court’s collateral

 estoppel order. See Doc. 5285 (No. 2:13-md-2433); Mandamus action, 6th Cir. No. 19-4226.

 While the Sixth Circuit recognized that DuPont made “a vigorous and perhaps compelling

 argument that the district court erred as a matter of law,” the court denied the writ stating that it

 would consider the arguments in a normal course appeal. Id., Doc. 23-2. Among other things, this

 appeal raises the same challenge to the collateral estoppel order as DuPont did in its prior

 mandamus petition.

 Dated April 27, 2021
                                                 Respectfully submitted,



                                                 /s/ Aneca E. Lasley
                                                 Aneca E. Lasley (0072633) (Trial Attorney)
                                                 Jesse L. Taylor (0088209)
                                                 SQUIRE PATTON BOGGS (US) LLP
                                                 41 South High Street
                                                 Columbus, OH 43215
                                                 (614) 365-2700 (Phone)
                                                 (614) 365-2499 (Fax)

                                                 John A. Burlingame
                                                 SQUIRE PATTON BOGGS (US) LLP



                                                    2
Case: 2:17-cv-00998-EAS-EPD Doc #: 262 Filed: 04/27/21 Page: 3 of 4 PAGEID #: 20144




                                      2550 M Street NW
                                      Washington, DC 20037
                                      (202) 457-6000 (Phone)
                                      (202) 457-6315 (Fax)

                                      D. Patrick Long
                                      SQUIRE PATTON BOGGS (US) LLP
                                      2000 McKinney Ave., Suite 1700
                                      Dallas, TX 75201
                                      (214) 758-1500 (Phone)
                                      (214) 758-1550 (Fax)

                                      Damond R. Mace (0017102)
                                      SQUIRE PATTON BOGGS (US) LLP
                                      4900 Key Tower
                                      127 Public Square
                                      Cleveland, OH 44114
                                      (216) 479-8500 (Phone)
                                      (216) 479-8780 (Fax)

                                      Attorneys for Defendant E. I. du Pont de
                                      Nemours and Company




                                         3
Case: 2:17-cv-00998-EAS-EPD Doc #: 262 Filed: 04/27/21 Page: 4 of 4 PAGEID #: 20145




                                CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing was electronically filed with this Court’s CM/ECF

 system on April 27, 2021, and accordingly served automatically upon all counsel of record.



                                             /s/ Aneca E. Lasley
                                             Aneca E. Lasley (0072633)
                                             Attorney for Defendant
